Exhibit 10(q)(12)
CREDIT ACCEPTANCE CORPORATION
BOARD OF DIRECTORS RESTRICTED STOCK UNIT AWARD AGREEMENT
Credit Acceptance Corporation (the “Corporation”) hereby grants you,
                     (Participant”), a Restricted Stock Unit Award (the “Award”)
under the Credit Acceptance Corporation 2004 Incentive Compensation Plan, as
amended and approved by the shareholders of the Corporation on May 21, 2009(the
“Plan”). The terms and conditions of the Award are set forth below.
GRANT DATE:
 
NUMBER OF RESTRICTED STOCK UNITS:
 
PERFORMANCE PERIOD:
 
PERFORMANCE MEASURE: Restricted Stock Units will vest based upon percentage
growth in Economic Profit as set forth in Appendix A to this Agreement.
     THIS AGREEMENT, effective as of the Grant Date above, represents the grant
of Restricted Stock Units by the Corporation to the Participant named above,
pursuant to the provisions of the Plan and this Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The parties hereto agree as follows:

1.   Performance Period. The Performance Period commences on
                    , and ends on                     .   2.   Value of
Restricted Stock Units. Each Restricted Stock Unit shall represent and have a
value equal to one share of common stock, par value $0.01, of the Company,
subject to adjustment as provided in Section 6.03 of the Plan.   3.   Restricted
Stock Units and Achievement of Performance Goal. Restricted Stock Units shall
vest ratably over the Performance Period provided that the Company achieves the
performance goals set forth on Exhibit A and Participant is providing services
to the Company through the date on which the Committee certifies achievement of
such goals (the “Vesting Date”).   4.   Termination Provisions. Participant
shall be eligible for payment of vested Restricted Stock Units on the Payment
Date (as defined in Section 6 of this Agreement) provided that Participant is
providing services to the Company through the applicable Vesting Date,
regardless of whether the Participant is providing services to the Company
through the Payment Date.   5.   Dividend Equivalents. During the Performance
Period, the Company shall credit to Participant, on each date that the Company
pays a cash dividend to holders of common stock generally, an additional number
of Restricted Stock Units (“Additional Restricted Stock Units”) equal to the
total number of whole Restricted Stock Units and Additional

 



--------------------------------------------------------------------------------



 



    Restricted Stock Units previously credited to Participant under this
Agreement multiplied by the dollar amount of the cash dividend paid per share of
common stock by the Company on such date, divided by the closing price of a
share of common stock on such date. Any fractional Restricted Stock Unit
resulting from such calculation shall be included in the Additional Restricted
Stock Units. A report showing the number of Additional Restricted Stock Units so
credited shall be sent to Participant periodically, as determined by the
Company. The Additional Restricted Stock Units so credited shall be subject to
the same terms and conditions as the Restricted Stock Units granted pursuant to
this Agreement and the Additional Restricted Stock Units shall be forfeited in
the event that the Restricted Stock Units with respect to which the dividend
equivalents were paid are forfeited.   6.   Form and Timing of Restricted Stock
Units. Except as set forth in Section 11 of this Agreement, payment of the
vested Restricted Stock Units shall be made in stock and payment of the earned
and vested Restricted Stock Units shall be made on                      (the
“Payment Date”).   7.   Tax Withholding. No withholding or deduction shall be
made by the Company in respect of the Restricted Stock Units. It is intended
that the Participant shall be solely responsible for the withholding and/or
payment of any federal, state, local or other taxes, including but not limited
to, estimated taxes and self-employment taxes, as well as any interest or
penalties that may be assessed, imposed or incurred as a result of the
compensation paid under this Agreement.   8.   Nontransferability. Restricted
Stock Units may not be sold, transferred, pledged, assigned or otherwise
alienated or hypothecated, other than by will or by the laws of descent and
distribution.   9.   Administration. This Agreement and the rights of the
Participant hereunder are subject to all the terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Committee may adopt for administration of the Plan. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.
Any inconsistency between the Agreement and the Plan shall be resolved in favor
of the Plan.   10.   Specific Restrictions upon Shares. The Participant hereby
agrees with the Company as follows:

  a.   The Participant shall acquire the shares issuable with respect to the
Restricted Stock Units granted hereunder for investment purposes only not with a
view of resale or other distribution thereof to the public in violation of the
Securities Act of 1933, as amended (the “1933 Act”) and shall not dispose of any
such shares in transactions which, in the opinion of counsel to the Company,
violate the 1933 Act, or the rules and regulations thereunder, or any applicable
state securities or “blue Sky” laws.     b.   If any shares acquired with
respect to the Restricted Stock Units shall be registered under the 1933 Act, no
public offering (otherwise than on a national securities exchange, as defined in
the Exchange Act) of any such shares shall be

 



--------------------------------------------------------------------------------



 



      made by the Participant under such circumstances that he or she (or such
other person) may be deemed an underwriter, as defined in the 1933 Act.

11.   Miscellaneous.

  a.   Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control, (i) as provided by Section 6.02
of the Plan, the restrictions applicable to the Restricted Stock Units granted
under this Agreement shall lapse, the Performance Goal shall be deemened to have
been achieved, and all other terms and conditions shall be deemed to have been
satisfied and (ii) each Restricted Stock Unit shall be terminated on the Change
in Control in exchange for a cash payment equal to the fair market value of the
Restricted Stock Units, payable within thirty (30) days following the Change in
Control.     b.   Adjustments to Shares. In the event of any merger,
reorganization, recapitalization, stock dividend, stock split, extraordinary
distribution with respect to the Stock or other change in corporate structure
affecting the Stock, the Committee or Board of Directors of the Company will
make such substitution or adjustments in the aggregate number and kind of shares
of Stock subject to this Restricted Stock Unit Award to prevent dilution of
rights.     c.   Notices. Any written notice required or permitted under this
Agreement shall be deemed given when delivered personally, as appropriate either
to the Participant or to the Human Resources Department of the Company, or when
deposited in a United States Post Office as registered mail, postage prepaid,
addressed as appropriate either to the Participant at his or her address as he
or she may designate in writing to the Company, or to the Attention: Human
Resources Department, Credit Acceptance Corporation, at its headquarters office
or such other address as the Company may designate in writing to the
Participant.     d.   Failure to Enforce Not a Waiver. The failure of the
Company to enforce at any time any provision of this Agreement shall in no way
be construed to be a waiver of such provision or of any other provision hereof.
    e.   Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by and construed according to
the laws of the State Michigan.     f.   Provision of Plan. The Restricted Stock
Units provided for herein and granted pursuant to the Plan, and said Restricted
Stock Units and this Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Agreement, solely by reference or expressly
cited herein. If there is any inconsistency between the terms of this Agreement
and the terms of the Plan, the Plan’s terms shall completely supersede and
replace the conflicting terms of this Agreement.

 



--------------------------------------------------------------------------------



 



  g.   Section 16 Compliance. If the Participant is subject to Section 16 of the
Exchange Act, except in the case of death or disability, or unless otherwise
exempt, at least six months must elapse from the date of grant of the Restricted
Stock Units hereunder to the date of the Participant’s disposition of such
Restricted Stock Units or the underlying shares of stock.     j.   Code
Section 409A. The Restricted Stock Units are intended to comply with
Section 409A of the Code and shall be interpreted in accordance with
Section 409A of the Code and Treasury Regulations and other interpretive
guidance issued thereunder, including without limitation any such regulations or
other guidance that may be issued after the awards are granted. Notwithstanding
any provision of the Plan or the Agreement to the contrary, in the event that
the Committee determines that any award may or does not comply with Section 409A
of the Code, the Company may adopt such amendments to the award (without
Participant consent) or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Committee determines are necessary or appropriate to
(i) exempt the award from the application of Section 409A of the Code and/or
preserve the intended tax treatment of the benefits provided with respect to
award, or (ii) comply with the requirements of Section 409A of the Code.

IN WITNESS WHEREOF, the Credit Acceptance Corporation has executed this
Agreement in duplicate on the ___ day of                     , 200_.

          CREDIT ACCEPTANCE CORPORATION
      BY:         PRINT NAME:        It:         

I, acknowledge receipt of a copy of the Plan (either as an attachment hereto or
that has been previously received by me) and that I have carefully read this
Award Agreement and the Plan. I agree to be bound by all of the provisions set
forth in this Award Agreement and the Plan.

          BY:           NAME       

 



--------------------------------------------------------------------------------



 



Appendix A
Each year, 20% of the Restricted Stock Unit shall vest provided that Participant
is providing services to the Company through the Vesting Date (as defined in the
Agreement) and the compounded Economic Profit for the applicable year improves
at least 10% from the prior year (“Cumulative Growth”), starting with 20___ as
compared with 20___.
If Cumulative Growth for the applicable year is greater than 0% but less than
10% then half of the Restricted Stock Units will vest.
In Years 2 through 5, if Cumulative Growth is 10% or greater, then all the
Restricted Stock Unit’s that did not vest in prior years, will also vest.

 